CLAY, Commissioner.
This is a tempest in a teapot. The Department of Public Safety sought to suspend appellee’s Kentucky operator’s license on the ground that he had made a false statement in his application for renewal of such license. The allegedly false statement was that his driving privileges had not been suspended. In fact, the Department had theretofore attempted to suspend his license on the ground he had failed to show financial responsibility after an accident in 1968. However, plaintiff had never received notice of this purported suspension.
This suit was brought by appellee to enjoin the Department from suspending his license, and that relief was granted. From an examination of the record and the findings of fact by the Chancellor, it appears that the original suspension of appellee’s driving privileges was unauthorized; ap-pellee had no notice thereof; and the answer in his application was not false insofar as appellee had knowledge. The Department has failed to show any reason in law, or equity, or justice or fairness justifying the denial of appellee’s driving privileges. The action taken by the Department which necessitated this lawsuit was, as the Chancellor found, unreasonable and arbitrary.
The judgment is affirmed.
All concur.